IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





NO. AP-76,878


EX PARTE GREGORY WAYNE WILSON, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 57,774-E IN THE 108TH DISTRICT COURT

FROM POTTER COUNTY



Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of possession of a
controlled substance and sentenced to ten years' imprisonment.  The Seventh Court of Appeals
affirmed his conviction. Wilson v. State, No. 07-10-0347-CR (Tex. App.-Amarillo October 25,
2011).  
	Applicant contends, inter alia, that his appellate counsel failed to timely notify Applicant that
his conviction had been affirmed. Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).  We find
that Applicant did not receive timely notice that his conviction had been affirmed and that he had
a right to file a pro se petition for discretionary review.
	We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition
for discretionary review of the judgment of the Seventh Court of Appeals in Cause No. 07-10-0347-CR that affirmed his conviction in Cause No. 57,774-E from the 108th District Court of Potter
County.  Applicant shall file his petition for discretionary review with this Court within 30 days of
the date on which this Court's mandate issues.  Applicant's remaining claims are dismissed.  Ex
Parte Torres, 943 S.W.2d 469 (Tex. Crim. App. 1997).

Delivered: September 12, 2012
Do not publish